Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed July 11, 2022 is acknowledged.  Applicant canceled claims 8-20 directed to the non-elected invention(s).

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “(DC power)” in claim 1 should be changed to “(DC) power”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 21-26, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0102625 to Karimi et al. (“Karimi”).
With respect to claim 1, Karimi discloses in Figs. 1 and 3 a system configured to power an auxiliary air conditioner (e.g., devices 330-336, although not explicitly disclosed, may include a primary air conditioner for one space and an auxiliary air conditioner for another space, wherein the vehicle may be an airplane, a land vehicle, or a watercraft according to Para. 16, and the system of Figs. 1 and 3 may be used for such an auxiliary air conditioner) of a vehicle, the system comprising: 
an engine mounted on the vehicle (e.g., Para. 32 discloses an electrical generator generating electrical energy resulting from the rotation of an engine); 
a generator (e.g., 322 in Fig. 3) mounted on the vehicle and configured to convert mechanical power produced by the engine to alternating current (AC) power (e.g., as discussed below); 
a converter circuit (e.g., as discussed below) configured to convert the AC power to direct current (DC power) to power the auxiliary air conditioner; and 
control circuitry (e.g., 110 in Fig. 1 and 310 in Fig. 3) configured to: 
determine a first power demand from the auxiliary air conditioner; and 
control an amount of power supplied by the converter circuit to the auxiliary air conditioner based in part on the first power demand (e.g., Para. 20 discloses that based on power demands that may take priority among different devices, 334 and 336 may be operated at a reduced power).  Karimi fails to explicitly disclose that (1) the electrical generator 322 generating electrical energy resulting from the rotation of an engine as disclosed in Para. 32 produces AC power and (2) power sources 326 and 328 coupled to electrical generator 322 and storing power according to Para. 34 store energy by using a converter converting AC power to DC power.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that (1) an electrical generator generating electrical energy resulting from the rotation of an engine may be a generator that produces AC power and (2) a power source/battery coupled to an electrical generator and storing power may be a power source/battery using a converter converting AC power to DC power; an official notice of the foregoing fact is hereby taken.  For example, US 2006/0055378 to Bauerle et al. discloses in Para. 15 that an alternator coupled to an engine produces an alternating current which in turn is converted to a direct current via a rectifier circuit to generally provide power to operate the vehicle electrical components and charge the battery.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention (1) to use for the electrical generator 322 in Fig. 3 of Karimi the notoriously well-known generator that produces AC power because the electrical generator 322 in Fig. 3 of Karimi requires a specific implementation in fabrication and the notoriously well-known generator that produces AC power provides such a specific implementation and (2) to provide the generated AC power to power sources 326 and 328 from electrical generator 322 by using the notoriously well-known converter converting AC power to DC power because such a method provides a DC power for the power sources/batteries.
With respect to claim 2, a battery (e.g., 326 and 328) is disclosed.  As to the feature that the control circuitry (e.g., 110 in Fig. 1 and 310 in Fig. 3) is configured to control the converter circuit (e.g., the above discussed converter in claim 1) to convert AC power from the generator to charge the battery (e.g., Paras. 18 and 27), the regulation of output power from 322 in response to commands is disclosed according to Para. 33, wherein such a regulation effects/controls subsequent power conversion by the above-discussed converter.
With respect to claim 3, the control circuitry (e.g., 110 in Fig. 1 and 310 in Fig. 3) is configured to control the converter circuit (e.g., the above discussed converter in claim 1) to charge the battery if the first power demand is less than a threshold power demand (e.g., when power demand is less than main generator output 250 in Fig. 2, 326 and 328 harvest the excess power according to Para. 27).  
With respect to claim 4, the control circuitry (e.g., 110 in Fig. 1 and 310 in Fig. 3) is configured to control the battery (e.g., 326 and 328) to supply power to the auxiliary air conditioner if the first power demand satisfies a threshold power demand (e.g., when the combined power demand is larger than main generator output 250 in Fig. 2, the power demand is met using 250, 326 and 328 according to Para. 26).
With respect to claim 5, the control circuitry (e.g., 110 in Fig. 1 and 310 in Fig. 3) is configured to: determine an amount of power available from the generator; and control the battery to supply power to the auxiliary air conditioner if the amount of power available from the generator is less than the first power demand (e.g., when the combined power demand is less than main generator output 250 in Fig. 2, the power demand is met without reduction according to Para. 27).  
With respect to claim 6, the generator (e.g., 322) is configured to charge a battery (e.g., 326 and 328) of the vehicle.  
With respect to claim 7, as to the feature that the AC power generated by 322 in Fig. 3 (after using a generator that generates AC for 322 as discussed for claim 1) is one of 120 Volts or 240 Volts, such specific parameters in AC power will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  It is noted that the specification contains no disclosure of either the critical nature of the instant parameters or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to use these values for the AC power generated by 322 in Fig. 3 of Karimi.
With respect to claims 21 and 26, the above discussion for claim 1 similarly applies.  
With respect to claims 22-23 and 29-32 the above discussion for dependent claims of claim 1 similarly applies.  
With respect to claim 24, as to the feature that the control circuitry (e.g., 110 in Fig. 1 and 310 in Fig. 3) is configured to send a signal to the generator (e.g., 322) to turn on the generator when the first power demand is detected, Para. 33 discloses that 322 regulates its output power in response to commands.  Karimi fails to explicitly disclose that the regulation of output power from 322 includes turning off 322 when there is no power demand and turning on when there is a power demand.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a generator may be turned off in response to a signal indicating that there is no power demand; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the regulation function of generator 322 in Fig. 3 of Karimi to include the notoriously well-known power off function in response to a command that there is no power demand and turn on function in response to a command that there is power demand because such a modification prevents unnecessary power generation.
With respect to claim 25, the control circuitry is further configured to: determine a first power demand from the auxiliary air conditioning system; determine a total power load on a power source which provides the electrical power; and control an amount of power supplied to the auxiliary air conditioner based on the first power demand and the total power load (e.g., when the combined power demand is less than main generator output 250 in Fig. 2, the power demand is met without reduction according to Para. 27.  Priority among different power demands is given in the power distribution according to Para. 20).  
With respect to claim 28, the control circuitry is further configured to: determine a first power demand based on a temperature setting for the vehicle (e.g., 132 is related to cabin temperature control); and control an amount of power supplied by the converter circuit to the compressor based on the first power demand (e.g., power reduction to an air conditioning system is disclosed in Para. 20).  Karimi fails to disclose that air conditioning system includes a compressor.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that an air conditioning system may include a compressor; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use, for the air conditioning system 132 in Fig. 3 of Karimi, the notoriously well-known air conditioning system including a compressor because the air conditioning system 132 in Fig. 3 of Karimi requires a specific implementation in fabrication and the notoriously well-known air conditioning system including a compressor provides such a specific implementation. 

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842